DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites “0.4T or less” while claim 1 recites “0.154T or greater”. Therefore claim 11 fails to further limit claim 1 given that claim 11 includes values lower than 0.154T.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1, 4-9, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2013/0183507) in view of Fukatani et al. (US 2013/0224466).
Regarding claim 1, Matsuda et al. teaches an interlayer film for laminated glass (See Title), comprising: a first layer containing a polyvinyl acetal resin and a plasticizer and a second layer containing a polyvinyl acetal resin and a plasticizer (paragraph [0032]), and a third layer containing a polyvinyl acetal resin and a plasticizer, wherein the second layer is disposed on a first surface side of the first layer and the third layer is disposed on a second surface side of the first layer that is opposite to the first surface (paragraphs [0031]-[0032]) and wherein a concentration of hydroxyl groups of the polyvinyl acetal resin in the second layer is higher than a 
Given that Matsuda et al. discloses that the thickness of the intermediate film is 0.1 to 3 mm and that the thickness of the first layer is 30 to 200 µm (paragraph [0109]), the resulting ratio as calculated from these values is approximately 0.01T to 0.3T which overlaps the claimed range of 0.154T or greater.
Alternatively, Matsuda discloses the ratio (T1/(T2+T3)) of the thickness (TI) of the first layer to the total thickness (T2+T3) of the second layer and the third layer can exceed 0.14 (paragraph [0111]) which would result in a ratio of greater than 0.123T and overlap the presently claimed range of 0.154T or greater. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Matsuda et al. fails to teach silica particles.
However, Fukatani et al. teaches an interlayer film for laminated glass (See Title and Abstract), comprising: a first layer containing a polyvinyl acetal resin and a plasticizer (paragraph [0072]), wherein the first layer further contains silica particles (paragraph [0027]), wherein a content of the silica particles in the first layer is 5% by weight to 50% by weight (paragraph [0050]), which overlaps the claimed range of 5 parts by weight or greater with respect to 100 parts by weight of the polyvinyl acetal resin in the first layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include silica particles, including that presently claimed, in the first layer of Matsuda et al. in order to provide the desired heat-insulating properties and transparency of the laminated glass (Fukatani et al., paragraphs [0042] and [0050]).
Regarding claims 4 and 5, Matsuda et al. teaches wherein the concentration of hydroxyl groups of the polyvinyl acetal resin in the second layer is 10 mol% or higher and 50 mol% or lower (paragraph [0064]) which overlaps the claimed ranges of 30 mol% or greater and 32 mol% or greater.
Regarding claim 6, Matsuda et al. teaches wherein the content of the plasticizer in the first layer is 20 parts by weight or more and 90 parts by weight or less (paragraph [0103]) which overlaps the claimed range of 50 parts by weight or greater with respect to 100 parts by weight of the polyvinyl acetal resin in the first layer.
Regarding claim 7, Matsuda et al. teaches wherein the content of the plasticizer in the first layer is	 20 parts by weight or more and 90 parts by weight or less (paragraph [0103]) which overlaps the claimed range of 55 parts by weight or greater with respect to 100 parts by weight of the polyvinyl acetal resin in the first layer.
Regarding claim 8, Matsuda et al. teaches wherein the content of the plasticizer in the second layer is 10 parts by weight or more and 60 parts by weight or less (paragraph [0104]) which overlaps the claimed range of 35 parts by weight or less with respect to 100 parts by weight of the polyvinyl acetal resin in the second layer.
Regarding claim 9, Matsuda et al. in view of Fukatani et al. teaches wherein the content of the silica particles in the first layer is 5% by weight to 50% by weight (Fukatani et al., paragraph [0050]), which overlaps the claimed range of 5 parts by weight to 64 parts by weight.
Regarding claim 11, Matsuda et al. teaches wherein provided that a thickness of the interlayer film for laminated glass is T, a thickness of the first layer is approximately 0.067T to 0.3T (as calculated from thicknesses disclosed in paragraph [0109]) which falls within the claimed range of 0.4T or less.
Alternatively, Matsuda discloses the ratio (T1/(T2+T3)) of the thickness (TI) of the first layer to the total thickness (T2+T3) of the second layer and the third layer can exceed 0.14 (paragraph [0111]) which would result in a ratio of greater than 0.123T and overlap the presently claimed range of 0.4T or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 13, the recitation in the claims that the interlayer film is “used with a first glass plate with a thickness of equal to or less than 1 mm and arranged between the first glass plate and a second glass plate for obtaining laminated glass” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Matsuda et al. in view of Fukatani et al. disclose interlayer film as presently claimed, it is clear that the interlayer film of Matsuda et al. in view of Fukatani et al. would be capable of performing the intended use, i.e. used with a first glass plate with a thickness of equal to or less than 1 mm and arranged between the first glass plate and a second glass plate for obtaining laminated glass, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention. Further, Matsuda et al. does disclose wherein the interlayer film is used with a first glass plate with a thickness of 1 to 5 mm and arranged between the first glass plate and a second glass plate for obtaining laminated glass (paragraph [0122]).
Regarding claim 14, Matsuda et al. teaches a laminated glass comprising: a first lamination glass member; a second lamination glass member; and the interlayer film for laminated glass according to claim 1, wherein the interlayer film for laminated glass is disposed between the first lamination glass member and the second lamination glass member (paragraphs [0118] and [0122]).
Regarding claim 15, Matsuda et al. teaches wherein the first lamination glass member is a first glass plate, and a thickness of the first glass plate is 1 to 5 mm (paragraph [0122]).
Regarding claim 16, given that Matsuda et al. in view of Fukatani teaches interlayer film as presently claimed, it is clear that the interlayer film of Matsuda et al. in view of Fukatani et al. would intrinsically have a visible light transmittance as presently claimed, absent evidence to the contrary.
Regarding claim 17, Matsuda et al. in view of Fukatani teaches wherein the plasticizer contained in each of the first layer and the second layer is di-(2- butoxyethyl)-adipate or triethylene glycol di-2-ethylhexanoate (Matsuda et al., paragraph [0098]), a content of the plasticizer in the first layer is 50 parts by weight or greater with respect to 100 parts by weight of the polyvinyl acetal resin in the first layer (Matsuda et al., paragraph [0103]), and the content of the silica particles in the first layer is 5% by weight to 50% by weight (Fukatani, paragraph [0050])	, which overlaps the claimed range of 5 to 30 parts by weight.


Claims	1, 4-9, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2013/0183507) in view of Keller et al. (US 2010/0124647).
Regarding claim 1, Matsuda et al. teaches an interlayer film for laminated glass (See Title), comprising: a first layer containing a polyvinyl acetal resin and a plasticizer and a second layer containing a polyvinyl acetal resin and a plasticizer (paragraph [0032]), and a third layer containing a polyvinyl acetal resin and a plasticizer, wherein the second layer is disposed on a first surface side of the first layer and the third layer is disposed on a second surface side of the first layer that is opposite to the first surface (paragraphs [0031]-[0032]), wherein a concentration of hydroxyl groups of the polyvinyl acetal resin in the second layer is higher than a concentration of hydroxyl groups of the polyvinyl acetal resin in the first layer (paragraph [0037]), and wherein 
Given that Matsuda et al. discloses that the thickness of the intermediate film is 0.1 to 3 mm and that the thickness of the first layer is 30 to 200 µm (paragraph [0109]), the resulting ratio as calculated from these values is approximately 0.01T to 0.3T which overlaps the claimed range of 0.154T or greater.
Alternatively, Matsuda discloses the ratio (T1/(T2+T3)) of the thickness (TI) of the first layer to the total thickness (T2+T3) of the second layer and the third layer can exceed 0.14 (paragraph [0111]) which would result in a ratio of greater than 0.123T and overlap the presently claimed range of 0.154T or greater. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Matsuda et al. fails to teach silica particles.
However, Keller et al. teaches an interlayer film for laminated glass (See Title and Abstract), comprising: a first layer containing a polyvinyl acetal resin and a plasticizer (paragraph [0026]), wherein the first layer further contains silica particles (paragraph [0023]), wherein a content of the silica particles in the first layer is 2.7 to 60 parts per 100 weight of the mixture (paragraph [0022]), which overlaps the claimed range of 5 parts by weight or greater with respect to 100 parts by weight of the polyvinyl acetal resin in the first layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include silica particles, including that presently claimed, in the first layer of Matsuda et al. in order to provide the desired adhesion, penetrations resistance and bonding to glass panes (Keller et al., paragraph [0046]).
Regarding claims 4 and 5, Matsuda et al. teaches wherein the concentration of hydroxyl groups of the polyvinyl acetal resin in the second layer is 10 mol% or higher and 50 mol% or lower (paragraph [0064]) which overlaps the claimed ranges of 30 mol% or greater and 32 mol% or greater.
Regarding claim 6, Matsuda et al. teaches wherein a content of the plasticizer in the first layer is 20 parts by weight or more and 90 parts by weight or less (paragraph [0103]) which overlaps the claimed range of 50 parts by weight or greater with respect to 100 parts by weight of the polyvinyl acetal resin in the first layer.
Regarding claim 7, Matsuda et al. teaches wherein a content of the plasticizer in the first layer is	 20 parts by weight or more and 90 parts by weight or less (paragraph [0103]) which overlaps the claimed range of 55 parts by weight or greater with respect to 100 parts by weight of the polyvinyl acetal resin in the first layer.
Regarding claim 8, Matsuda et al. teaches wherein a content of the plasticizer in the second layer is 10 parts by weight or more and 60 parts by weight or less (paragraph [0104]) which overlaps the claimed range of 35 parts by weight or less with respect to 100 parts by weight of the polyvinyl acetal resin in the second layer.
Regarding claim 9, Matsuda et al. in view of Keller et al. teaches wherein the content of the silica particles in the first layer is 2.7 to 60 parts by weight (Keller et al., paragraph [0022]), which overlaps the claimed range of 5 parts by weight to 64 parts by weight.
Regarding claim 11, Matsuda et al. teaches wherein provided that a thickness of the interlayer film for laminated glass is T, a thickness of the first layer is approximately 0.067T to 0.3T (as calculated from thicknesses disclosed in paragraph [0109]) which falls within the claimed range of 0.4T or less.
Alternatively, Matsuda discloses the ratio (T1/(T2+T3)) of the thickness (TI) of the first layer to the total thickness (T2+T3) of the second layer and the third layer can exceed 0.14 (paragraph [0111]) which would result in a ratio of greater than 0.123T and overlap the presently claimed range of 0.4T or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 13, the recitation in the claims that the interlayer film is “used with a first glass plate with a thickness of equal to or less than 1 mm and arranged between the first glass plate and a second glass plate for obtaining laminated glass” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Matsuda et al. in view of Keller et al. disclose interlayer film as presently claimed, it is clear that the interlayer film of Matsuda et al. in view of Keller et al. would be capable of performing the intended use, i.e. used with a first glass plate with a thickness of equal to or less than 1 mm and arranged between the first glass plate and a second glass plate for obtaining laminated glass, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention. Further, Matsuda et al. does disclose wherein the interlayer film is used with a first glass plate with a thickness of 1 to 5 mm and arranged between the first glass plate and a second glass plate for obtaining laminated glass (paragraph [0122]).
Regarding claim 14, Matsuda et al. teaches a laminated glass comprising: a first lamination glass member; a second lamination glass member; and the interlayer film for laminated glass according to claim 1, wherein the interlayer film for laminated glass is disposed between the first lamination glass member and the second lamination glass member (paragraphs [0118] and [0122]).
Regarding claim 15, Matsuda et al. teaches wherein the first lamination glass member is a first glass plate, and a thickness of the first glass plate is 1 to 5 mm (paragraph [0122]).
Regarding claim 16, given that Matsuda et al. in view of Keller et al. teaches interlayer film as presently claimed, it is clear that the interlayer film of Matsuda et al. in view of Keller et al. would intrinsically have a visible light transmittance as presently claimed, absent evidence to the contrary.
Regarding claim 17, Matsuda et al. in view of Keller et al. teaches wherein the plasticizer contained in each of the first layer and the second layer is di-(2- butoxyethyl)-adipate or triethylene glycol di-2-ethylhexanoate (Matsuda et al., paragraph [0098]), a content of the plasticizer in the first layer is 50 parts by weight or greater with respect to 100 parts by weight of the polyvinyl acetal resin in the first layer (Matsuda et al., paragraph [0103]), and the content of the silica particles in the first layer is 2.7 to 60 parts per 100 weight of the mixture (Keller et al., paragraph [0022]), which overlaps the claimed range of 5 to 30 parts by weight.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-11, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9, 12-15 and 17 of copending Application No. 15/455,293. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose interlayer film with the same claimed composition.
Additionally, it is noted that the difference between present claim 1 and copending claim 5 is that the copending claim teaches “wherein a content of the plasticizer in the first layer with respect to 100 parts by weight of the polyvinyl acetal resin in the first layer is greater than a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-11, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-16 of copending Application No. 15/455,444. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose interlayer film with the same claimed composition, with the exception that the copending claim recites a ratio.
However, regarding limitations recited in the patented claims not found in the present claims, these limitations are encompassed by the present claims given that the present claims use the open language of "comprising".
Additionally, it is noted that the difference between present claim 1 and copending claim 7 is that the copending claim teaches “wherein a content of the plasticizer in the first layer with respect to 100 parts by weight of the polyvinyl acetal resin in the first layer is greater than a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 05/14/21 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to recite limitations from cancelled claim 10, “9.9” mol% or greater instead of 10, “25” parts by weight or greater instead of 30, and “wherein provided that a thickness of the interlayer film for laminated glass is T, a thickness of the first layer is 0.154T or greater.”
Applicant argues that claim 1 of Matsuda recites, inter alia, "a ratio of a thickness of the first layer to the total thickness of the second layer and the third layer is 0.14 or lower". Thus, a thickness of the first layer of Matsuda is necessarily 0.123T or less in view of Matsuda's claim 1 in order to exert the described effects.
However, claim 1 is only one preferred embodiment. The fact remains that Matsuda discloses a broader teaching in paragraph [0109] where a ratio of a thickness of the first layer to the total thickness of the interlayer film would overlap that presently claimed. Alternatively, attention is drawn to paragraph [0111] of Matsuda which discloses that a portion/thickness of the first layer to the total thickness of the second layer and the third layer can exceed 0.14 which results in a ratio of greater than 0.123T and overlaps the presently claimed range of 0.154T or greater. Therefore, Matsuda does not teach away from having the claimed range and does meet the presently claimed range. 
Applicant argues that since Matsuda teaches that the "[f]rom the viewpoint of suppressing bubble formation and bubble growth in a laminated glass...content difference (1-2) may be greater than 8.5 mol % but not greater than 9.2 mol %, one of ordinary skill in the art would not see the benefit in modifying the film of Matsuda to include the claimed difference in hydroxyl concentrations, as such modification would have made the film of Matsuda unsatisfactory for its intended purpose.
However, this embodiment is based on the viewpoint of suppressing bubble formation and bubble growth. The fact remains that in order to further improve sound-insulating property in a high frequency range of a laminated glass over a wide range of temperature, the difference in hydroxyl value can be 7 mol % or higher (See paragraph [0062]). Therefore, one would see a benefit in modifying the film of Matsuda to include the claimed difference in hydroxyl concentrations and such modification would not make the film of Matsuda unsatisfactory for its intended purpose.
Applicant argues that Matsuda only broadly discloses a wide range of an absolute value of the difference between a content of the plasticizer in the first layer (intermediate layer) with 
However, while the range disclosed by Matsuda is broader than the claimed range, the fact remains that the range disclosed by Matsuda overlaps that presently claimed. Applicant has not shown criticality of the narrower claimed range. Therefore, the rejection is maintained.
Applicant argues that the claimed difference between the absolute difference of plasticizer amount in the first layer and the second layer provides greater than expected results that are not taught or suggested by the prior art and points to Table 2 of the present specification.
However, as previously stated, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses specific polyvinyl acetal resins having specific average degrees of polymerization, specific content ratios of hydroxyl group, specific degree of acetylation, and specific degree of mol% acetalization while the present claims broadly recite any type of polyvinyl acetal resin. Further, the data uses specific plasticizer, e.g. triethylene glycol di-2-ethylhexanoate (3GO), while the present claims broadly recite any type of plasticizer. Further, the data uses specific amounts for each of the polyvinyl acetal resin while the present claims are open to any amount of polyvinyl acetal resin. Further, there is no data at the higher end point of the difference in amount of plasticizer, i.e. at “or greater”. There is no data at the upper and lower end points of the amount of silica particles, i.e. at 5 parts by weight and “or greater”. Further, there is no data at the higher end point of the thickness ratio, i.e. at “or greater”. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of polyvinyl acetal resin, plasticizer, and silica particles.
Furthermore, as set forth in MPEP 716.02(b) I, the burden is on applicant to establish that the results are unexpected and significant. Specifically, “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.).” While Applicant previously state that, for instance, because of the difference in hydroxyl group concentrations between Example 11 and Example 12, Example 12 “provides a substantially more rigid laminate”, there is no evidence that such differences are significant or unexpected. 
With respect to Mastuda in view of Keller, Applicant argues that similar to above, Applicant maintains that a person of ordinary skill in the art would not see the benefit in modifying the film of Matsuda to arrive at the claimed thickness of the first layer of 0.154T or greater as Matsuda teaches away, and the claimed absolute value of a difference between the concentration of hydroxyl groups of the polyvinyl acetal resin in the first layer and the second 
However, as set forth above, with respect to the claimed thickness ratio, the fact remains that Matsuda discloses a broader teaching in paragraph [0109] where a ratio of a thickness of the first layer to the total thickness of the interlayer film would overlap that presently claimed. Further, attention is drawn to paragraph [0111] of Matsuda which discloses that a portion/thickness of the first layer to the total thickness of the second layer and the third layer can exceed 0.14 which results in a ratio of greater than 0.123T and overlaps the presently claimed range of 0.154T or greater. Therefore, Matsuda does not teach away from having the claimed range and does meet the presently claimed range. 
With respect to the absolute value of a difference between the concentration of hydroxyl groups, the embodiment relied upon by Applicant is only one embodiment based on the viewpoint of suppressing bubble formation and bubble growth. The fact remains that in order to further improve sound-insulating property in a high frequency range of a laminated glass over a wide range of temperature, the difference in hydroxyl value can be 7 mol % or higher (See paragraph [0062]). Therefore, one would see a benefit in modifying the film of Matsuda to include the claimed difference in hydroxyl concentrations and such modification would not make the film of Matsuda unsatisfactory for its intended purpose. 
With respect to the double patenting rejections of record, the double patenting rejection will be maintained until such time as the rejection is properly overcome (See MPEP 804 IB and IB1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787